EXHIBIT 10.2
     WAIVER dated as of May __. 2011 (this “Waiver”), to the Seventh Amended and
Restated Credit Agreement dated as of December 21, 2009 (the “Credit
Agreement”), among TRW Automotive Holdings Corp., TRW Automotive Intermediate
Holdings Corp., TRW Automotive Inc. (f/k/a TRW Automotive Acquisition Corp.)
(the “U.S. Borrower”), the Foreign Subsidiary Borrowers party thereto (together
with the U.S. Borrower, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A. (f/k/a JPMorgan Chase Bank),
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders, and Bank of America, N.A., as syndication
agent.
     WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit
to the Borrowers;
     WHEREAS, the U.S. Borrower has informed the Lenders that it desires to
waive compliance by the U.S. Borrower with certain provisions of the Credit
Agreement in order to permit the U.S. Borrower (a) to terminate the 2012 U.S.
Revolving Facility Commitments (such term and each other capitalized term used
but not defined herein having the meaning assigned to such term in the Credit
Agreement) ratably among the Lenders in accordance with their respective 2012
U.S. Revolving Facility Commitments, without reducing the 2014 U.S. Revolving
Facility Commitments, and (b) to terminate the 2012 Global Revolving Facility
Commitments ratably among the Lenders in accordance with their respective 2012
Global Revolving Facility Commitments, without reducing the 2014 Global
Revolving Facility Commitments; and
     WHEREAS, the undersigned Lenders and the Administrative Agent are willing
so to waive compliance by the U.S. Borrower with certain provisions of the
Credit Agreement on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and subject to the conditions set forth herein, the
parties hereto hereby agree as follows:
     SECTION 1. Waiver. The Required Lenders hereby waive compliance by the U.S.
Borrower with the provisions of Section 2.08(c) of the Credit Agreement to the
extent, and only to the extent, necessary to permit the U.S. Borrower (a) to
terminate the 2012 U.S. Revolving Facility Commitments ratably among the Lenders
in accordance with their respective 2012 U.S. Revolving Facility Commitments,
without reducing the 2014 U.S. Revolving Facility Commitments, (b) to terminate
the 2012 Global Revolving Facility Commitments ratably among the Lenders in
accordance with their respective 2012 Global Revolving Facility Commitments,
without reducing the 2014 Global Revolving Facility Commitments and (c) to
notify the Administrative Agent of the terminations described in clauses (a) and
(b) above less than three Business Days prior to the effective date thereof.
Pursuant to Section 2.05(d) of the Credit Agreement, upon the termination of the
2012 U.S. Revolving Facility Commitments, the participations in

 



--------------------------------------------------------------------------------



 



Letters of Credit granted to and acquired by the 2012 U.S. Revolving Facility
Lenders shall be reallocated to the 2014 U.S. Revolving Facility Lenders ratably
in accordance with such 2014 U.S. Revolving Facility Lenders’ respective U.S.
Revolving Facility Percentages determined after giving effect to the termination
of the 2012 U.S. Revolving Facility Commitments.
     SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Waiver, each of Holdings, Intermediate Holdings and
the Borrowers hereby represents and warrants to the Administrative Agent and to
each of the Lenders that, after giving effect to this Waiver:
     (a) The representations and warranties of each Loan Party contained in any
Loan Document are true and correct in all material respects on and as of the
date hereof with the same effect as though made on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).
     (b) No Event of Default or Default has occurred and is continuing.
     SECTION 3. Conditions to Effectiveness. This Waiver shall become effective
on the date (the “Effective Date”) on which the Administrative Agent shall have
received counterparts of this Waiver that, when taken together, bear the
signatures of Holdings, Intermediate Holdings, the Borrowers and the Required
Lenders.
     SECTION 4. Credit Agreement. Except as specifically amended or modified
hereby, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof as in existence on the date hereof. After
the Effective Date, any reference to the Credit Agreement shall mean the Credit
Agreement as amended or modified hereby. This Waiver shall be a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents.
     SECTION 5. APPLICABLE LAW. THIS WAIVER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS WAIVER. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS WAIVER BY, AMONG OTHER

 



--------------------------------------------------------------------------------



 



THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.
     SECTION 7. Counterparts. This Waiver may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 3 hereof. Delivery of an executed signature page to this
Waiver by facsimile or other customary means of electronic transmission (e.g.,
“pdf”) shall be effective as delivery of a manually signed counterpart of this
Waiver.
     SECTION 8. Headings. The Section headings used herein are for convenience
of reference only, are not part of this Waiver and are not to affect the
construction of, or to be taken into consideration in interpreting, this Waiver.
[The remainder of this page has been intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
duly executed by their respective authorized officers as of the day and year
first written above.

                TRW AUTOMOTIVE HOLDINGS CORP.,    
 
           
 
  by        
 
  Name:  
 
Joseph S. Cantie    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
              TRW AUTOMOTIVE INTERMEDIATE HOLDINGS CORP.,    
 
           
 
  by        
 
  Name:  
 
Joseph S. Cantie    
 
  Title:   Vice President and Chief Financial Officer    
 
              TRW AUTOMOTIVE INC.,    
 
           
 
  by        
 
  Name:  
 
Joseph S. Cantie    
 
  Title:   Executive Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                LUCAS INDUSTRIES LIMITED,    
 
           
 
  by        
 
  Name:  
 
Peter R.Rapin    
 
  Title:   Director    
 
              TRW SYSTEMS LIMITED,    
 
           
 
  by        
 
  Name:  
 
Peter R.Rapin    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                TRW BRAKING SYSTEMS POLSKA SP. Z O.O.,    
 
           
 
  by        
 
  Name:  
 
Juergen Baro Piza    
 
  Title:   Director    
 
              TRW POLSKA SP. Z O.O,    
 
           
 
  by        
 
  Name:  
 
Krzysztof Szwedkowicz    
 
  Title:   Director    
 
              TRW STEERING SYSTEMS POLAND SP. Z O.O,    
 
           
 
  by        
 
  Name:  
 
Anthony Bassett    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                TRW AUTOMOTIVE GMBH,    
 
           
 
  by        
 
  Name:  
 
Reinhard Lechner    
 
  Title:   Managing Director    
 
              TRW DEUTSCHLAND HOLDING GMBH,    
 
           
 
  by        
 
  Name:  
 
Reinhard Lechner    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                JPMORGAN CHASE BANK, N.A.(f/k/a         JPMORGAN CHASE BANK),
Individually         and as Administrative Agent,    
 
           
 
  by        
 
     
 
   
 
  Name:        
 
  Title:        

 